 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9    Ryan Evans,                                       No. CV-17-00252-PHX-JAT
10                  Plaintiff,                          ORDER
11    v.
12    Charles Ryan, et al.,
13                  Defendants.
14
15          At issue is Plaintiff’s Motion Seeking Subpoenas for Witnesses to Be Called at Trial
16   (Doc. 248). Plaintiff asks that the Court permit twenty-six subpoenas to be served on
17   witnesses to be called by Plaintiff at the trial in this matter set to begin on April 1, 2019.
18   (Doc. 248 at 1).
19          Accordingly,
20   //
21   //
22   //
23   //
24   //
25   //
26   //
27   //
28   //
 1          IT IS ORDERED that the Clerk of the Court send twenty-six blank trial subpoena
 2   forms and twenty-six blank USM-285 forms to Plaintiff.
 3          IT IS FURTHER ORDERED that Plaintiff complete these forms in full and return
 4   all the completed forms to the Court by Friday, February 15, 2019. Plaintiff must ensure
 5   that each form clearly describe the name and address of the proposed witness so that the
 6   U.S. Marshal can properly serve the witness. Failure to return or properly complete a trial
 7   subpoena form or USM-285 form will result in the trial subpoena not being issued or
 8   served.
 9          IT IS FURTHER ORDERED that the Clerk of the Court shall not forward the
10   completed trial subpoenas and USM-285 forms to the U.S. Marshals Service without
11   further order of this Court.
12          IT    IS   FINALLY       ORDERED          setting   a   hearing   for   Wednesday,
13   February 20, 2019 at 1:30 p.m. at which the Court will decide whether any of Plaintiff’s
14   proposed witnesses for trial are unnecessary. Defense counsel shall arrange for Plaintiff’s
15   telephonic appearance at this hearing by calling (602) 322-7560 at the time of the hearing.
16   Defense counsel shall appear in person.
17          Dated this 31st day of January, 2019.
18
19
20
21
22
23
24
25
26
27
28


                                                -2-
